729 F.2d 613
Frank HAYGOOD, Plaintiff-Appellee,v.Evelle J. YOUNGER, etc., Defendants, and Harold Cranke andBenjamin Seymour, Defendants-Appellants.L.R. BRETZ, Plaintiff-Appellant,v.Zollie KELMAN, Jack R. Lande, Eugene R. Welborn, DonaldZeman, James Cook and the City of Great Falls,Montana, a municipal corporation,Defendants-Appellees.James PIATT, Plaintiff-Appellant,v.Ellis MacDOUGALL, Defendant-Appellee.
Nos. 81-4686, 82-3111 and 82-5328.
United States Court of Appeals,Ninth Circuit.
March 28, 1984.

William George Prahl, Deputy Atty. Gen., Sacramento, Cal., for defendants-appellants in No. 81-4686.
Jack Jacobson, Santa Cruz, Cal., for plaintiff-appellee in No. 81-4686.
L.R. Bretz, Billings, Mont., for plaintiff-appellant in No. 82-3111.
William Conklin, Gregory H. Warner, Graybill, Ostrem, Warner & Crotty, Great Falls, Mont., for defendants-appellees in No. 82-3111.
James Piatt, in pro. per.
Jay R. Adkins, Asst. Atty. Gen., Phoenix, Ariz., for defendant-appellee in No. 82-5328.
Before BROWNING, Chief Judge, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS and REINHARDT, Circuit Judges.


1
Upon the vote of a majority of the regular active judges of this court, these cases are consolidated for rehearing by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignments are withdrawn.